DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3-4, 6-17, 19-26 and 28 are allowed in view of the prior art.
The following is an examiner’s statement of reasons for allowance:
As to claims 1 and 21, the prior art of record, taken either alone or in combination, fails to disclose or render obvious a common-path optical waveguide probe (claim 1) and an optical coherence tomography system (claim 21), the probe and system being allowable for the reasons given in the previous Office action of record mailed March 24, 2022, in combination with the rest of the limitations of the above claims.
As to claim 25, the prior art of record, taken either alone or in combination, fails to disclose or render obvious a method of making a common-path optical waveguide probe, the method comprising, among other essential steps, splicing together a first end of a first optical waveguide and a second end of a second optical waveguide using laser splicing, wherein at least one of the first end and the second end has a reference reflector precursor positioned at a surface undergoing the splicing, thereby providing a reference reflector between the first optical waveguide and the second optical waveguides wherein the reference reflector comprises a film, wherein the film has an index of refraction that is different from the index of refraction of the optical waveguide, and wherein the index of refraction of the film is configured to cause a predictable selective reflectance, in combination with the rest of the limitations of the above claim.
With further regard to the above claims, please see pages 7-8 of applicant’s remarks filed June 24, 2022 in response to the previous Office action of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael A. Lyons whose telephone number is (571)272-2420. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on 571-272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael A Lyons/Primary Examiner, Art Unit 2877                                                                                                                                                                                                        July 16, 2022